Citation Nr: 1524713	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012 the Board remanded the Veteran's appeal to the RO with instruction to complete all necessary notification and development, request relevant medical records and the appropriate authorizations from the Veteran, schedule the Veteran for a VA examination for sinusitis, and conduct any further necessary development.  On remand, a VA examination was conducted in February 2013.  In September 2014, the Board determined that the examiner's opinion was inadequate, and remanded with instruction to schedule the Veteran for a second VA examination for his sinusitis.  A second VA examination was conducted in October 2014.

The Board finds that the October 2014 VA examination was adequate to evaluate the Veteran's sinusitis and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remands of December 2012 and September 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not suffer from sinusitis. 


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have private medical records identified as relevant by the Veteran.  Also, the Veteran was provided a VA examination of his claimed sinusitis in October 2014.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for sinusitis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records indicate that in the report of medical history accompanying his October 1986 induction examination, the Veteran reported a history of hay fever.  In June 1987, the Veteran was treated reporting two days of "stuffy head."  His history of hay fever was noted and he was diagnosed as such.  In the report of medical history accompanying his July 1990 separation examination, the Veteran denied having ever experienced sinusitis, and no such abnormality was noted in the examination report.  In August 1990, the Veteran was treated for a sore throat, nasal congestion, and cough.  There was no sinus tenderness, however, and the Veteran was diagnosed with sore throat, nasal congestion, and cough.  

In November 2010, the Veteran underwent a general VA examination in connection with his claim for non-service connected pension.  Sinusitis was not among the disabilities diagnosed.

In his December 2011 notice of disagreement, the Veteran stated that since he was treated for nasal congestion and cough in August 1990, he has consistently had issues with his sinuses and nasal congestion over the years, especially during the night and early mornings.  He further stated that his wife has expressed concern about his snoring and breathing cessation during sleep, and his doctor therefore recommended a sleep study.  He was diagnosed with obstructive sleep apnea, and he believes that his sleep apnea is related to his sinus issues, and possibly a deviated septum.  The Veteran supplied VA with private medical records of sleep studies.

The Veteran underwent a second VA examination in February 2013.  The examiner conducted a physical examination, reviewed a January 2013 CT scan of the Veteran's sinuses, and concluded that the Veteran does not suffer from sinusitis.  The examiner, however, confusingly checked the box indicating that the Veteran's condition was at least as likely as not related to service, despite diagnosing no condition.  For this reason, in September 2014 the Board remanded for another VA examination.

The Veteran underwent a third VA examination in October 2014.  The Veteran reported nasal congestion in the mornings, more prominently occurring in the spring seasons and to a lesser degree in the fall seasons.  The Veteran reported no treatment apart from over the counter medication.  The examiner conducted a physical examination including a nasal endoscopy and reviewed the January 2013 CT scan of the Veteran's sinuses.  The examiner diagnosed the Veteran with rhinitis, and specifically found no condition of the sinuses, based on his examination, his review of the CT scan, and the fact that the symptoms reported by the Veteran do not indicate sinusitis.  The examiner further opined that there is no indication in his medical records that the Veteran's rhinitis, reported at induction as hay fever, was aggravated during his time in service.

The Board finds that the evidence weighs against a finding that the Veteran currently suffers from sinusitis.  The Veteran has undergone three VA examinations of his sinuses and one general VA examination, and none of them have diagnosed a condition of the sinuses.  The Veteran has not provided medical records indicating a sinusitis diagnosis, nor has he stated that he has been diagnosed with sinusitis.  The Board recognizes that the Veteran states that he has trouble with his sinuses; however, the Board finds the opinions of the VA examiners more probative, because they are based on medical expertise and review of diagnostic tests, including a CT scan and a nasal endoscopy.  

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that evidence weighs against a finding of a current disability of sinusitis, and service connection must therefore be denied.

Finally, the Board notes that despite the Veteran's diagnosed allergic rhinitis, the Board finds no evidence in the record reasonably raising the possibility that service connection is warranted.  Referral to the RO of the issue of entitlement to service connection for allergic rhinitis under 38 C.F.R. § 19.9(b) is therefore not warranted.


ORDER

Service connection for sinusitis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


